Citation Nr: 0533971	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  97-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a heart disability as 
secondary to service-connected status post billroth II with 
dumping syndrome (hereinafter referred to as a "stomach 
disability").


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel

INTRODUCTION

The veteran served on active duty service from March 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the veteran's claim on 
appeal.  In March 1999, a Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  The claims file 
has since been transferred to the RO in Oakland, California.  

This matter was previously before the Board in February 2001, 
at which time it was remanded to the RO for additional 
development, in accordance with a Joint Motion for Remand 
approved by Order of the United States Court of Appeals for 
Veterans Claims.  The matter was again before the Board in 
April 2005, at which time the case was referred to the 
Veterans Health Administration (VHA) for a medical expert 
opinion.  The case has since been returned to the Board for 
appellate review.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's heart disability is secondary to his service-
connected stomach disability or treatment therefor, including 
a high fat content diet.


CONCLUSION OF LAW

Entitlement to service connection for a heart disability 
secondary to service-connected status post billroth II with 
dumping syndrome is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310; Allen 
v. Brown; 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with a February 2004 RO rating decision, the 
veteran his service-connected for status post billroth II 
with dumping syndrome, rated as 40 percent disabling.  The 
veteran claims entitlement to service connection for a heart 
disability as secondary to service-connected status post 
billroth II with dumping syndrome.  Specifically, the veteran 
contends that his heart disability was caused by a diet high 
in cholesterol, which was necessitated due to the stomach 
disability.  It is contended that the high fat and 
cholesterol diet resulted in the ultimate development of 
coronary artery disease.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Board also notes that where a veteran who served for 
ninety (90) days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases (such as cardiovascular disease, including 
arteriosclerosis) to a degree of 10 percent or more within 
one year from separation from service, such disease may be 
presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

The medical evidence of record, which contains both private and 
VA medical records, establishes that the veteran suffers from 
cardiovascular disease, including coronary artery disease 
(atherosclerosis).  The record also shows that the veteran has 
hyperlipidemia and hypertension.

In private medical records dated in January 1988, it was 
reported, in pertinent part, that the veteran's father and mother 
both died of heart attacks in their 70's, and that he had a 
brother who has had heart disease.  Private medical records dated 
in 1991 note by history that the veteran's parents died in their 
70's of heart disease, but that none of his siblings had heart 
disease.  The veteran also reported that he did not smoke. 

In an October 1997 statement from A. R., M.D., it is noted that 
the veteran had longstanding stomach problems, over the last 50 
years or more, and has been on a bland diet that included eggs, 
milk, cheese, cream and high fat foods.  It was noted that this 
type of dietary intake could very well result in an elevation of 
the cholesterol level and the subsequent atherosclerosis, 
coronary artery disease, heart attacks and resulting bypass 
surgery.  In addition, Dr. A. R. could not rule out the 
possibility of arteriosclerotic coronary artery disease with 
advancing age and other factors resulting into worsening of his 
cardiac status.  

The veteran also submitted a November 1997 statement from R. A. 
S., M.D., who notes that he cared for the veteran from 1979 
through 1983 and again for a brief period in 1991.  Dr. R. A. S. 
stated it was "possible" that a diet recommended to treat his 
peptic ulcer disease aggravated his lipids, which, in turn, 
accelerated the development of atherosclerosis.  Dr. R. A. S. 
further noted that he did not have any further data to support 
this thesis.

Private medical records dated in February 2001 note that coronary 
risk factors included a history of cigarette smoking, reported as 
a few cigarettes per day and discontinued 50 years ago, 
hyperlipidemia, history of hypertension, and a brother who may 
have had coronary problems in his seventies.

In a November 2003 VA examination report, the examining physician 
addressed the issue of whether veteran's coronary artery disease 
is secondary to his service-connected stomach disability, on the 
basis that he reportedly was required for many years to adhere to 
a high fat diet due to his stomach disability.  The examiner was 
asked to respond to three relevant questions.  The first question 
was: "Is there present medical diagnosis on examination that can 
be attributed to the veteran's claim of secondary service 
connection for heart disability?"  In response, the examiner 
stated that the cause of the veteran's hyperlipidemia is likely 
genetic, however, the diet as described likely aggravated his 
hyperlipidemia, which would increase his risk for coronary artery 
disease.  The second question was:  "Is it at least as likely as 
not that the claimed heart disability is proximally or the direct 
result of his stomach disability."  In response, the examiner 
stated that "[t]he answer is no.  If [the veteran's] medical 
history is accurate, it is likely his diet prescribed for his 
abdominal disorder aggravated his hyperlipidemia, which in turn 
increased his risk for coronary artery disease."  The third 
question directed the examiner to "address baseline 
manifestations that are due to the effects of non-service 
connected disease or injury claimed as heart disability."  In 
response, the examiner stated that while the veteran's cigarette 
smoking and family history increased his risk for coronary artery 
disease, "it is not possible with any degree of medical 
certainty to sort out baseline manifestations due to non-service-
connected disability and similarly it is not possible to sort out 
a level of increased disability represented from aggravation of 
hyperlipidemia due to his high fat, high lipid diet."  The 
examiner further stated that the veteran's pursuit of "a diet 
over many years that was not conducive to development of coronary 
health, which would certainly increase his risk for subsequent 
coronary artery disease, given his underlying hyperlipidemia and 
other risk factors as described."

In light of the medical complexity of the issues presented, 
in June 2005, the Board obtained an advisory opinion from a 
VA cardiologist.  The VHA medical expert opinion addresses 
the question of whether the veteran's cardiovascular disease, 
including coronary artery disease (atherosclerosis), is 
related to the high cholesterol diet he has maintained since 
service due to his service-connected stomach disability.  The 
medical expert observed that it was important to distinguish 
between the "development of atherosclerosis" on the one 
hand and "treatment of coronary artery disease and 
dyslipidemia" on the other hand.  It was explained that as 
the development of atherosclerosis begins in the first 20 
years of life, "it is clear that we can't attribute 'the 
development of atherosclerosis' to a diet rich in fat started 
as an adult, as per the letter from Dr. [R. A. S.] dated 
November 1997 implies."  In regard to the treatment of 
coronary artery disease, it was explained that a diet low in 
fat and the use of cholesterol lowering drugs are standard.  
However, the VHA medical expert noted that while a diet low 
in fat is currently recommended as part of a plan to treat 
coronary artery disease, "[r]ecent studies . . . have shown 
that at least on a short term (6 months to a year) the use of 
low carbohydrate diets (high in fat) actually improve the 
lipid profile . . ."  According to the VHA medical expert, 
this data  "contradicts the assumption that high fat diets 
by themselves could be the culprit for the worsening of 
coronary artery disease."  In closing, the VHA medical 
expert opines that "[b]ased on the above data, it is my 
opinion that it is not as likely that the veteran's diagnosed 
coronary artery disease is causally related or even 
aggravated by any prescribed diet or other treatment he may 
have received for his service-connected stomach disability."

Upon consideration of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for a heart disability as secondary to service-
connected stomach disability is not warranted. 

At the outset, the Board notes that there is no medical 
evidence to show that the veteran's cardiovascular disease 
became manifest in service or to a degree of 10 percent or 
more within one year of separation from service.  Therefore, 
there is no basis for direct or presumptive service 
connection for a heart disability.  In fact, service 
connection for heart disease on these bases was denied by a 
decision of the Board of Veterans' Appeals in September 1982 
and that decision is final.  Indeed, as has already been 
described herein, the veteran does not allege that he is 
entitled to service connection for his heart disability 
presumptively or on a direct basis.  Rather, the veteran 
contends that his heart disability developed secondary to his 
service-connected stomach disability because he was 
prescribed a diet high in fat and cholesterol.

Assuming the veteran in fact consumed a diet high in 
cholesterol since service because of his service-connected 
stomach disability, the medical evidence of record does not 
persuasively link the veteran's current coronary artery 
disease or hyperlipidemia to such diet.  Indeed, the medical 
opinions of record consistently suggest only that it is 
"possible," not probable or at least as likely as not that 
his current cardiovascular disease is related to the 
veteran's high fat diet.

Dr. A. R. only went as far as to say that this type of dietary 
intake "could" result in an elevation of the cholesterol level 
and subsequent atherosclerosis, but nor could he rule out the 
possibility of arteriosclerotic coronary artery disease with 
advancing age and other factors resulting into worsening of his 
cardiac status.  Similarly, Dr. R. A. S. stated it was 
"possible" that the veteran's diet aggravated his lipids and 
accelerated the development of atherosclerosis, but further noted 
that he did not have any data to support this thesis.  The 
November 2003 VA examination report is consistent with the 
opinions provided by Dr. A. R. and R. A. S., in that the VA 
examiner found that it was not possible with any degree of 
medical certainty to sort out other factors and attribute his 
current cardiovascular disease to his high fat diet.  

At best, the medical evidence relied upon by the veteran to 
support his claim merely indicates that the high fat diet he 
reportedly consumed for treatment of his service connected 
stomach disability possibly caused or aggravated 
hyperlipidemia, which was one of several risk factors for 
developing or aggravating arteriosclerotic heart disease.  
The medical evidence of record shows only that it is possible 
that a high fat diet was a contributory factor in the cause 
or aggravation of heart disease.  It does not show that heart 
disease is at least as likely as not directly or proximately 
due to the diet, as opposed to the other causes or risk 
factors, such as genetics.  The statements rendered by 
various medical professionals to the effect that it is 
"possible" or it "could" be true that the veteran's 
cardiovascular disease was caused or aggravated by his high 
fat diet consumed because of his service-connected stomach 
disability is not sufficient medical evidence to establish 
entitlement to service connection.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  In short, the medical evidence that is 
cited in support of the theory of secondary service 
connection is speculative and, in any event, is of 
insufficient probative value to place the evidence in 
equipoise in regard to proximate or direct causation.  

Further, VHA expert medical opinion further cast doubt on the 
medical assumptions the veteran is relying upon to support 
his claim.  Specifically, the VHA expert notes that the 
development of atherosclerosis is due to factors that occur 
very early in life rather than a diet maintained later though 
adulthood, and that it is unclear from current medical data 
whether a high fat/cholesterol diet necessarily increases the 
veteran's or anyone's risk for coronary artery disease.  

The Board has considered the veteran's written statements and 
hearing testimony.  However, these statements are not 
competent medical evidence of a nexus between his currently 
diagnosed cardiovascular disease is related or aggravated by 
the high fat diet he has been restricted to as a result of 
his service-connected stomach disability.  Epiritu v. 
Derwinski, 2 Vet. App. at 494-495 (1992).  The Board 
acknowledges that the veteran served as a medical technician 
in service; however, such training does not make the veteran 
a medical expert for the purposes of providing a nexus, as is 
suggested by the brief submitted by the veteran's accredited 
representative.  And even if the veteran was a medical 
expert, the weight of the medical evidence is against his 
claim.  There is simply insufficient credible medical 
evidence to support his contention that his cardiovascular 
disease resulted from or was aggravated by the high fat diet 
he adhered to as a result of his service-connected stomach 
disability.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a heart disability as secondary to 
his service-connected stomach disability.

In considering this appeal, the Board took into account the 
requirement of the Veterans Claims Assistance Act of 2000 
(VCAA), which describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, in September 2001, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  This appeal has 
been before the U. S. Court of Appeals for Veterans Claims 
and was remanded by the Board thereafter for further 
development.  The veteran has also submitted extensive 
private medical records, and he has been afforded a VA 
examination and a VHA medical expert opinion has been 
obtained by the Board to assist it in deciding this appeal.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  In this connection, 
the veteran has appeared at a hearing before the Board, and 
briefs have been filed on his behalf by his attorney.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  


ORDER

Entitlement to service connection for to service connection 
for a heart disability as secondary to service-connected 
status post billroth II with dumping syndrome is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


